         Case 1:19-cv-09014-LLS Document 31 Filed 03/25/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                         X
 ACL1 INVESTMENTS LTD., ACL2                             :
 INVESTMENTS LTD., JORVIK MULTI-                         :
 STRATEGY MASTER FUND, L.P., LDO XVII                    :
 INC., MACROSYNERGY TRADING MASTER                       :
 FUND LIMITED, NN (L) (for and on behalf of NN           :      No. 19-cv-09014-LLS
 (L) EMERGING MARKETS DEBT (HARD                         :
 CURRENCY), NN (L) EMERGING MARKETS                      :      STIPULATION AND
 DEBT OPPORTUNITIES, and NN (L)                          :      [PROPOSED] ORDER
 FRONTIER MARKETS DEBT (HARD                             :
 CURRENCY)), YORK CAPITAL                                :
 MANAGEMENT, L.P., YORK CREDIT                           :
 OPPORTUNITIES FUND, L.P., YORK CREDIT                   :
 OPPORTUNITIES INVESTMENTS MASTER                        :
 FUND, L.P., and YORK MULTI-STRATEGY                     :
 MASTER FUND, L.P.,                                      :
                                                         :
                Plaintiffs,                              :
                                                         :
         v.                                              :
                                                         :
 BOLIVARIAN REPUBLIC OF VENEZUELA,                       :
                                                         :
                Defendant.
                                                         :
                                                    X
       WHEREAS, Plaintiffs ACL1 Investments Ltd., et al., commenced this action by filing a

complaint in the Southern District of New York on September 27, 2019;

       WHEREAS, on February 4, 2020, Plaintiffs filed a certificate of service stating that

copies of the summons and complaint were delivered via diplomatic note to the Embassy of

Bolivarian Republic of Venezuela (the “Republic”) on January 31, 2020;

       WHEREAS, the Republic’s response is due on March 31, 2020;

       WHEREAS, the parties have conferred and agreed to conduct informal discovery;
         Case 1:19-cv-09014-LLS Document 31 Filed 03/25/20 Page 2 of 3



       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs and

Defendant, by their undersigned counsel, that:

           1. Defendant’s time to answer or otherwise respond to the Complaint is adjourned

              until May 15, 2020.

           2. This Stipulation may be executed in counterparts and electronic signatures shall

              be deemed as an original execution.


Dated: March 25, 2020
       New York, New York


                                                     SULLIVAN & CROMWELL LLP

                                                     /s/ Joseph E. Neuhaus
                                                     Joseph E. Neuhaus
                                                     Sergio J. Galvis
                                                     James L. Bromley
                                                     125 Broad Street
                                                     New York, New York 10004
                                                     Telephone: (212) 558-4000
                                                     Facsimile: (212) 558-3588
                                                     neuhausj@sullcrom.com
                                                     galviss@sullcrom.com
                                                     bromleyj@sullcrom.com

                                                     Angela N. Ellis
                                                     SULLIVAN & CROMWELL LLP
                                                     1700 New York Avenue, N.W. Suite 700
                                                     Washington, D.C. 20006-5215
                                                     Telephone: 202-956-7500
                                                     Facsimile: 202-293-6330
                                                     ellisan@sullcrom.com

                                                     Attorneys for Defendant Bolivarian Republic of
                                                     Venezuela




                                                 2
        Case 1:19-cv-09014-LLS Document 31 Filed 03/25/20 Page 3 of 3



Dated: March 25, 2020
       New York, New York
                                         ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                         UNTEREINER & SAUBER LLP

                                         /s/ Joshua S. Bolian
                                         Gary A. Orseck (pro hac vice)
                                         Joshua S. Bolian
                                         2000 K Street, N.W.
                                         Washington, DC 20006
                                         Telephone: (202) 775-4500
                                         Facsimile: (202) 775-4510
                                         Email: jbolian@robbinsrussell.com

                                         Attorneys for Plaintiffs



SO ORDERED this ____ day of _______, 2020.


                                             __________________________________
                                             Honorable Louis L. Stanton
                                             United States District Court Judge




                                         3
